995 F.2d 231
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joel W. ELLINGTON, Dr., Plaintiff-Appellant,v.Nancy BECKER, Judge;  Bob Miller;  Frankie Sue Del Papa;Public Defender Office, Defendants-Appellees.
No. 92-16964.
United States Court of Appeals, Ninth Circuit.
Submitted May 25, 1993.*Decided June 4, 1993.

Before:  HUG, WIGGINS, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Dr. Joel Ellington, a Nevada state prisoner, appeals pro se the district court's dismissal, with leave to amend, of his civil rights complaint.   We dismiss this appeal for lack of jurisdiction.


3
A district court order dismissing a complaint with leave to amend is not a final appealable order.   Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984);   Proud v. United States, 704 F.2d 1099, 1100 (9th Cir.1983) (per curiam).


4
Here, Ellington filed a complaint against a Nevada state court judge, the governor of Nevada, the Nevada attorney general, and the Nevada public defender's office alleging they conspired to deprive Ellington of his constitutional rights in his state court criminal trial.   The district court granted Ellington forma pauperis status but dismissed Ellington's complaint with leave to amend because it did not comply with the local rules.   The district court granted Ellington 20 days leave to amend or to seek a waiver under the local rules.   Ellington appealed the district court order.


5
The district court's order is not appealable.  See Proud, 704 F.2d at 1100.   Accordingly, we dismiss Ellington's appeal for lack of jurisdiction.


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3